It appears that the respondent was the executor of two wills, commingled moneys of the estates with his personal funds, and converted between $12,000 and $13,000 to his own use. The commissioners made this finding: "The assets of the two estates were collected by the respondent from time to time during a period of a year or more and were deposited in his personal account in a bank and were checked out by him from month to month in the payment of his personal and household expenses, in paying his rent and in support of his family." The repeated wrongful acts occurred over a considerable period of time and the conversions were deliberate and fraudulent. The respondent's assertions that the funds of the estates were used by him only in the nature of borrowed money, without any larcenous intent, and that all the parties interested are satisfied with his agreement to make restitution cannot avail him. He had no authority to lend the money of the estates to any person, and certainly not to himself; and his agreement to make restitution, although acceptable to the interested parties, does not absolve this court of its responsibility to require of the members of the bar of this State absolute fidelity and integrity in the discharge of their professional duties and obligations.
The respondent's acts appear to me to warrant his disbarment.
JUSTICES STONE and SHAW concur in the foregoing dissenting opinion. *Page 463